Citation Nr: 0836622	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-24 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 20, 
2004, for the award of a 100 percent evaluation for service-
connected residuals of bronchitis, chronic obstructive 
pulmonary disease.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to June 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, increased 
the evaluation from 30 to 100 percent for residuals of 
bronchitis, and granted service connection for a lumbar spine 
disability, assigning a 20 percent evaluation.  The veteran 
expressed disagreement with the July 2005 rating decision.  

In May 2006, the RO issued a statement of the case.  In July 
2006, the RO received the veteran's timely appeal, in which 
he specifically limited his appeal to the issue of 
entitlement to an earlier effective date for the grant of a 
100 percent disability evaluation for the service-connected 
residuals of bronchitis.  As such, the Board finds that the 
only issue on appeal is the one listed on the title page of 
this decision.  

According to August 2005 correspondence, the veteran's 
private representative at that time indicated that he was 
canceling his power of attorney.  The veteran has not 
appointed another representative.  As such, the Board finds 
that the veteran wishes to represent himself in this matter.  


FINDINGS OF FACT

1.  The veteran's application for an increased evaluation for 
service-connected residuals of bronchitis, chronic 
obstructive pulmonary disease, was inferred in a December 20, 
2004, application for TDIU.

2.  In July 2005, the RO granted a 100 percent evaluation for 
the veteran's service-connected residuals of bronchitis, 
chronic obstructive pulmonary disease, effective December 20, 
2004.

3.  Pulmonary function testing on February 13, 2004 reflects 
post-bronchodilator FEV-1 was 43 percent of that predicted, 
and FEV-1/FVC was 57 percent.  

4.  It is not factually ascertainable that the veteran became 
entitled to a 100 percent evaluation for bronchitis, chronic 
obstructive pulmonary disease, at any time prior to December 
20, 2004.  




CONCLUSION OF LAW

1.  The criteria for a 60 percent evaluation for residuals of 
bronchitis, chronic obstructive pulmonary disease, from 
February 13, 2004, are met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.400 (2007).

2.  The criteria for an effective date earlier than December 
20, 2004, for the award of a 100 percent evaluation for 
residuals of bronchitis, chronic obstructive pulmonary 
disease, are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim arises from his disagreement with the 
effective date assigned for the award of a 100 percent 
evaluation for service-connected residuals of bronchitis.  
Once a claim is granted (ie. the rating increased to 100 
percent), it is substantiated and additional notice is not 
required.  Thus, any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the veteran 
and for which he authorized VA to request, have been 
associated with the claims folder.   38 U.S.C.A. § 5103A.  As 
such, the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. § 
5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the veteran 
will not be prejudiced as a result of the Board's 
adjudication of his claim.

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.400 (2007).  An exception to that 
rule applies under circumstances where evidence demonstrates 
a factually ascertainable increase in disability during the 
one-year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date of the award shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 1 
year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.400(o)(2) (2007); see VAOPGCPREC 
12-98 (Sept. 23, 1998); see also Harper v. Brown, 10 Vet. 
App. 125 (1997) (noting that § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) and are not applicable when a 
claim is filed and the increase in disability is subsequently 
ascertainable).  In all other cases, the effective date will 
be the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (2007).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.151(a) (2007).  Any communication or 
action indicating intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  38 C.F.R. § 3.155(a) (2007).  
When a claim has been filed which meets the requirements of 
38 C.F.R. § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155(c) 
(2007).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

Regarding when a factually ascertainable increase in 
disability occurs, the Board notes that disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule), found in 
38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007). 
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  In determining when it is factually 
ascertainable that an increase in disability has occurred, 
the term "increase" means increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511, 519 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the RO initially granted service connection for 
bronchitis in a June 1977 rating decision.  At that time, a 
10 percent evaluation was assigned, effective June 30, 1976.  
In November 1998, the RO increased the evaluation for 
bronchitis from 10 to 30 percent, effective April 20, 1998.  
The veteran did not appeal these decisions and, as such, they 
are final.  38 C.F.R. § 20.1103.

As the decisions are final, in the absence of an assertion of 
clear and unmistakable error, they are no longer the 
appropriate point from which to determine the effective date 
of an award.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  
Here, the date of the claim is December 20, 2004, the date 
the RO received the veteran's application for TDIU.  The 
increased rating claim was inferred from the TDIU claim.

A review of the record reveals there are no formal or 
informal claims for an increased evaluation for pulmonary 
disability between the November 1998 rating decision and the 
current December 2004 effective date.  However, an effective 
date could be based on the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  38 C.F.R. § 3.400(o)(2).  

As the earliest date of the veteran's increased rating claim 
is December 20, 2004, he could be granted an effective date 
as early as December 20, 2003, if it were factually 
ascertainable that an increase in disability had occurred 
within that year.  See 38 C.F.R. § 3.400(o)(2); Harper, 10 
Vet. App. at 126.

The veteran's pulmonary disability is evaluated under 
Diagnostic Code 6600.  Diagnostic Code 6600 provides as 
follows: A 100 percent disability rating is warranted for 
chronic bronchitis for forced expiratory volume in one second 
of (FEV-1) less than 40 percent of predicted value, or; the 
ratio of forced expiratory volume in one second to forced 
vital capacity (FEV-1/FVC less than 40 percent, or; diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO (SB)) less than 40 percent predicted or; maximum 
exercise capacity less than 15 ml/kg/minutes oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure) or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. 
§ 4.97.  A 60 percent evaluation is warranted when there is 
evidence of FEV-1 of 40 to 55 percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  Id.  A 30 percent 
rating is assigned when there is FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56 to 65 percent predicted.  Id.  A 10 percent rating is 
assigned when there is evidence of FEV-1 of 71 to 80 percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 
66 to 80 percent predicted.  Id.  

Upon review of the medical evidence of record, it was not 
factually ascertainable that the veteran's service-connected 
pulmonary disability was 100 percent disabling within one 
year prior to December 20, 2004.  The record only contains 
one private pulmonary function test (PFT) dated between 
December 20, 2003, and December 20, 2004.  In this regard, a 
private PFT report dated in February 2004 shows that the 
veteran's post-bronchodilator FEV-1 was 43 percent, and FEV-
1/FVC was 57 percent; these findings are not consistent with 
a 100 percent evaluation under Diagnostic Code 6600.  The 
record does not contain any other PFT reports dated within 
one year prior to December 20, 2004, nor does the evidence 
show right ventricular hypertrophy, or; pulmonary 
hypertension (shown by echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.  Thus, the evidence does not show 
that the criteria for a 100 percent evaluation for service-
connected residuals of bronchitis were met within one year of 
December 20, 2004.  

The RO ultimately awarded the 100 percent evaluation based on 
the results of a March 2005 PFT.  
  
While the evidence dated prior to December 20, 2004 does not 
meet the criteria for a 100 percent rating, the February 13, 
2004 pulmonary function testing satisfied the criteria for a 
60 percent rating, since the FEV-1 was 43 percent of that 
predicted.  Resolving doubt in the veteran's favor, the 
criteria for a 60 percent rating from this period are met.  
There is no legal basis on which to grant an effective date 
earlier than December 20, 2004, for the award of a 100 
percent evaluation for service-connected residuals of 
bronchitis.  As the preponderance of the evidence is against 
an earlier effective date for a 100 percent rating, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).

To the extent the veteran seeks an effective date prior to a 
final rating decision, he must file a claim of clear and 
unmistakable error concerning the prior rating decision.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only 
a request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision as free-standing claims for earlier effective 
dates vitiate the rule of finality).




ORDER

A 60 percent rating for residuals of bronchitis, chronic 
obstructive pulmonary disease from February 13, 2004 is 
allowed, subject to the regulations governing the award of 
monetary benefits.  

A 100 percent rating for residuals of bronchitis, chronic 
obstructive pulmonary disease for the period prior to 
December 20, 2004, is denied.  



 ____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


